MEMORANDUM **
Dana L. Olson appeals pro se from the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2) her action alleging violations of her civil rights. We dismiss for lack of jurisdiction.
The district court entered separate judgment dismissing Olson’s action on July 12, 2004. The district court denied Olson’s final post-judgment motion for reconsideration on July 23, 2004. Because Olson failed to file her notice of appeal until September 13, 2004, this court lacks jurisdiction over this appeal. See Fed. R.App. P. 4(a)(4)(A) (notice of appeal must be filed within 30 days of the entry of an order disposing of the last post-judgment tolling *725motion); Malone v. Avenenti, 850 F.2d 569, 572 (9th Cir.1988) (noting that a timely-filed notice of appeal is both mandatory and jurisdictional).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.